J-A11002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 EMILY JIMENEZ                            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 BURLINGTON STORES, INC., T/A,            :   No. 1409 EDA 2021
 D/B/A BURLINGTON COAT FACTORY            :

               Appeal from the Order Entered June 11, 2021
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 200301765


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                          FILED OCTOBER 26, 2022

      Emily Jimenez (“Jimenez”) appeals from the June 11, 2021 order

sustaining the preliminary objections of Burlington Stores, Inc., t/a, d/b/a

Burlington Coat Factory (“Burlington”) and dismissing Jimenez’s claims with

prejudice for improper service pursuant to Lamp v. Heyman, 366 A.2d 882,

889 (Pa. 1976) (“[A] writ of summons shall remain effective to commence an

action only if the plaintiff then refrains from a course of conduct which serves

to stall in its tracks the legal machinery he has just set in motion.”). After

careful review, we reverse and remand.

      This case arose after an incident on April 4, 2018, when Jimenez was

patronizing Burlington’s store at 700 East Hunting Park Avenue in Philadelphia.

While browsing, Jimenez injured her eye on an item protruding from a shelf.

See Complaint, 4/7/21, at ¶ 7. On March 13, 2020, Jimenez commenced this
J-A11002-22



civil action by filing a praecipe for a writ of summons. Her claims sounded in

negligence and, consequently, were subject to a two-year statute of

limitations. See 42 Pa.C.S. § 5524(2). Thus, her filing of the praecipe was

timely. Thereafter, she had thirty days in which to serve Burlington before

the writ of summons would need to be reinstated. See Pa.R.C.P. 401(a).

      On March 18, 2020, our Supreme Court declared a statewide judicial

emergency in response to the COVID-19 pandemic.         See In re: General

Statewide Judicial Emergency, 228 A.3d 1283, 1285 (Pa. 2020) (“March

18 Emergency Order”). In pertinent part, the High Court suspended “all time

calculations for purposes of time computation relevant to court cases or other

judicial business, as well as time deadlines[.]” Id. The courts of common

pleas were declared to be open only for “essential” functions. Id. at 6. In a

supplemental order, the Supreme Court provided specific guidance with

respect to the effect of its emergency declaration upon the rules governing

service of original process:

      The non-exhaustive list of essential functions provided as
      guidance to the Courts of Common Pleas shall include:

         Commencement of a civil action, by praecipe for a writ of
         summons, for purposes of tolling a statute of limitations.
         However, all related procedural rules, including rules
         regarding service of original process, are suspended as
         set forth in this Court’s [o]rder of March 18, 2020.

In re: General Statewide Judicial Emergency, 228 A.3d 253, 253 (Pa.

2020) (emphasis added) (“March 24 Emergency Order).           The emergency

suspensions from our Supreme Court lasted until April 30, 2020. See In re:

                                    -2-
J-A11002-22


General Statewide Judicial Emergency, 229 A.3d 229, 230 (Pa. 2020)

(“April 1 Emergency Order”) (stating that suspension of time calculations was

extended until April 30, 2020); In re: General Statewide Judicial

Emergency, 230 A.3d 1015, 1017 (Pa. 2020) (“April 28 Emergency Order”).

      Contemporaneously, on April 13, 2020, counsel for Burlington entered

an appearance in this matter. See Entry of Appearance, 4/13/20, at 1.

      Following the end of the emergency, Jimenez’s time to serve Burlington

with the original writ expired on May 25, 2020. See Pa.R.C.P. 401(a). Two

weeks later, on June 11, 2020, Jimenez reissued her writ of summons. On

June 25, 2020, a process server attempted to deliver a copy of the writ to the

Burlington location at 700 East Hunting Park Avenue, but the store was out of

business.   Jimenez filed an affidavit of non-service in the trial court.   See

Affidavit, 7/10/20, at 1 (“Service was NOT SERVED on 6/30/2020 at 2:12 PM,

for the reason described below:      COMPANY OUT OF BUSINESS AT THE

LOCATION.” (emphases in original removed)).

      On October 28, 2020, Jimenez reinstated the writ. In lieu of personal

service, Jimenez sent a certified letter to a corporate address associated with

Burlington located in New Jersey. See Affidavit of Service, 12/22/20, at 1. A

return receipt indicates the letter was delivered on November 5, 2020.

Burlington concedes that it received notice from Jimenez via certified mail.

On April 7, 2021, Appellant filed a complaint making out claims of negligence.




                                     -3-
J-A11002-22


      On April 27, 2021, Burlington filed preliminary objections alleging that

Jimenez had improperly served the writ of summons. In this filing, Burlington

mistakenly asserted that Jimenez had never reinstated the writ after June 11,

2020, and, therefore, that service of the writ by certified mail on October 28,

2020, was untimely pursuant to Pa.R.C.P. 404 (providing “ninety days” in

which to serve original process “outside of the Commonwealth” following

reissuance of a writ of summons). See Preliminary Objections, 4/27/21, at

¶¶ 10-21. Thus, Burlington argued service was “improper since the writ had

lapsed and was not effective.” Id. at ¶ 19. Additionally, Burlington averred

Jimenez had “failed to make service . . . prior to the expiration of the statute

of limitations.” Id. at ¶ 20. Overall, Burlington claimed Jimenez’s cause of

action should be dismissed for failing to make a “good faith” effort at service

pursuant to Lamp, supra at 889. See Memorandum of Law in Support of

Preliminary Objections, 4/27/21, at 4.

      Jimenez responded in opposition. She corrected Burlington by noting

that her writ of summons had been properly reinstated on October 28, 2020,

i.e., the same day that it was mailed to Burlington in New Jersey. See Answer

to Preliminary Objections, 5/17/21, at ¶¶ 5, 19. She also averred she was

not under an obligation to attempt service between March 18, 2020, and April

30, 2020, due to the Supreme Court’s emergency orders. Id. at ¶ 3. Jimenez

also detailed her efforts to serve Burlington at its closed storefront in June

2020. Id. at ¶ 13. Thereafter, “[m]ore research was needed in terms of


                                     -4-
J-A11002-22


finding a proper service address of [Burlington].” Id. Ultimately, her counsel

“found a proper service address” for Burlington in October 2020, shortly before

service was completed. Id. Finally, Jimenez noted that Burlington appeared

to have had actual notice of this lawsuit shortly after it was commenced due

to counsel’s entry of appearance in April 2020. Id. at ¶ 14. Thus, Jimenez

claimed she pursued service in good faith and, ultimately, served Burlington

in compliance with the Rules of Civil Procedure.

      In a reply memorandum, Burlington abandoned its initial arguments and

adopted a new tack, asserting that Jimenez had waited too long in ascertaining

an alternative address for Burlington after her initial attempt service was

unsuccessful.   See Reply Memorandum, 5/19/21, at 3 (“No explanation is

given for why [Jimenez] could not ascertain the address of Burlington’s

corporate headquarters any time sooner.”). Burlington also asserted without

evidentiary support that there were “other, open” Burlington stores in the

Philadelphia area that would have accepted service of original process from

Jimenez. Id. at 4. Thus, Burlington argued Jimenez had not pursued service

with good faith.     Although it contained new averments of fact, the

memorandum was not verified as required by Pa.R.C.P. 206.3.

      Less than one week later, the trial court sustained Burlington’s

preliminary objections. See Order, 5/25/21, at 1. Consequently, Jimenez




                                     -5-
J-A11002-22


had little opportunity to respond to this new theory of relief.1 Notice of the

docketing of this order dismissing Jimenez’s claims with prejudice was not

sent to the parties until June 12, 2021. Jimenez filed a timely notice of appeal

on July 6, 2021.2 Both the trial court and Jimenez have complied with the

respective mandates of Pa.R.A.P. 1925. In this appeal, Jimenez avers the trial

court legally erred and abused its discretion in sustaining Burlington’s

objections, arguing she complied with Lamp through her “good faith” efforts

at service. Jimenez’s brief at 9. We agree.


____________________________________________


1  We are troubled by the trial court’s failure to conduct any supplemental
factfinding before sustaining Burlington’s preliminary objections. The Rules
provide that an objection to improper service “cannot be determined from
facts of record.” See Note to Pa.R.C.P. 1028(c)(2). Additionally, Rule
1028(c)(2) also requires that “[i]f an issue of fact is raised, the court shall
consider evidence by depositions or otherwise.”          Pa.R.C.P. 1028(c)(2)
(emphasis added). In applying these requirements, our Supreme Court has
observed that “[t]he trial court may not reach a determination based upon its
view of the controverted facts, but must resolve the dispute by receiving
evidence thereon through interrogatories, depositions, or an evidentiary
hearing.” American Housing Trust, III v. Jones, 696 A.2d 1181, 1185
(Pa. 1997). This Court has remanded where “clear issues of fact” are “not
resolved” on the existing record. See Szekely v. Abilene Flour Mills Co.,
237 A.2d 242, 244 (Pa.Super. 1967).          However, we have overlooked
noncompliance where the underlying controversy does not require additional
fact-finding. See Wimble v. Parx Casino and Greenwood Gaming &
Entertainment, Inc., 40 A.3d 174, 179 (Pa.Super. 2012). Since this matter
may be resolved on the available evidence, we decline to remand.

2  Generally, “the time for appeal commences following the entry of a final
order.” Reeves v. Middletown Athletic Ass’n, 866 A.2d 1115, 1120
(Pa.Super. 2004) (emphasis in original). For such purposes, “an order is
‘entered’ when it has been docketed and notice of the docketing has been
given to the parties.” Id. Thus, Jimenez’s time in which to appeal did not
begin to “run” until notice of the underlying order was docketed on June 12,
2021. Thus, her notice of appeal was timely filed.

                                           -6-
J-A11002-22


      In general, this Court will “reverse the trial court’s decision regarding

preliminary objections only where there has been an error of law or an abuse

of discretion.” Cooper v. Frankford Health Care System, Inc., 960 A.2d

134, 144 (Pa.Super. 2008). In the specific context of preliminary objections

for improper service of process, we conduct our review by applying “the same

standard as the trial court.” Bellan v. Penn Presbyterian Medical Center,

271 A.3d 506, 509 (Pa.Super. 2022).         To wit, “where noncompliance with

Lamp is alleged, the trial court must determine in its sound discretion whether

a good-faith effort to effectuate notice was made[.]” Gussom v. Teagle, 247

A.3d 1046, 1048 (Pa. 2021). We also bear in mind that preliminary objections

seeking dismissal of the underlying action “may be properly sustained by the

trial court only if the case is free and clear of doubt.” American Housing

Trust, III v. Jones, 696 A.2d 1181, 1183-84 (Pa. 1997).

      We begin our review by observing that the Lamp rule was adopted to

safeguard defendants against       a potential    exploit that exists    in the

Pennsylvania Rules of Civil Procedure. Specifically, the Rules permit a plaintiff

to commence a civil action by filing, inter alia, a praecipe for a writ of

summons. See Pa.R.C.P. 1007(1). In general, the timely filing of a praecipe

to commence an action is sufficient to toll the running of the statute of

limitations.   See Johnson v. Allgeier, 852 A.2d 1235, 1237 (Pa.Super.

2004). Thereafter, the Rules provide the plaintiff thirty days in which to serve

the defendant with original process, after which the writ expires.          See


                                      -7-
J-A11002-22


Pa.R.C.P. 401(a). However, the Rules also provide the plaintiff may reissue

the writ “at any time and any number of times.” See Pa.R.C.P. 401(b)(1)-

(2).   However, “[s]o long as the plaintiff file[d] her writ . . . before the

expiration of the statute of limitations applicable to her cause of action, the

original filing, as well as any subsequent reissuances or reinstatements,

toll[ed] the statute of limitations.” Gussom, supra at 1048. Thus, each such

tolling restarted the period of statutory limitation. See Devine v. Hutt, 863

A.2d 1160, 1167 (Pa.Super. 2004) (“When a plaintiff successfully tolls the

applicable statute of limitations . . ., the action is kept alive for a period equal

to the original statute of limitations.”).

       In Lamp, our Supreme Court sought “to end abuses of process by

plaintiffs who tolled the statute of limitations by filing a writ of summons, had

the writ repeatedly reissued, and deliberately failed to notify the defendant of

the pending litigation.” McCreesh, supra at 665. Such procedure, “while

technically compliant with the [Rules], nonetheless defeated the purpose of

the statute of limitations, which is to protect defendants from stale claims.”

Id. Thus, Lamp provided that “a writ of summons shall remain effective to

commence an action only if the plaintiff then refrains from a course of conduct

which serves to stall in its tracks the legal machinery he has just set in

motion.” Lamp, supra at 889. Our Supreme Court has subsequently refined

this rule to require plaintiffs to undertake “a good-faith effort to effectuate

notice of commencement of the action.”           Farinacci v. Beaver County


                                       -8-
J-A11002-22


Industrial Dev. Authority, 511 A.2d 757, 759 (Pa. 1986). In this context,

a “good faith attempt at service” is best described as “a kind of condition

subsequent that must be fulfilled to complete the commencement of the action

begun by filing the praecipe.” Johnson, supra at 1237.

      Our Supreme Court has aptly summarized the current state of the law

interpreting Lamp, and its practical application, as follows:

      [Lamp] and its progeny require a plaintiff to make a good-faith
      effort in diligently and timely serving process on a defendant.
      When a defendant presents a factual dispute as to whether a
      plaintiff fulfilled this duty, the plaintiff carries an evidentiary
      burden to demonstrate that she met her good-faith mandate. If
      a plaintiff presents credible evidence that she made this attempt
      at service, then she fulfills her requirement to prove good faith.
      If a plaintiff does not present such evidence, then she has failed
      to satisfy her evidentiary burden, regardless of whether her
      actions (or inaction) were intentional, unintentional, or otherwise.
      However, pursuant to [McCreesh], a trial court should not punish
      a plaintiff by dismissing her complaint where she is able to
      establish that her improper but diligent attempts at service
      resulted in the defendant receiving actual notice of the
      commencement of the action, unless the plaintiff's failure to serve
      process properly evinced an intent to stall the judicial machinery
      or otherwise prejudiced the defendant.

Gussom, supra at 1047–48. Finally, “[w]hat constitutes a ‘good faith’ effort

. . . is a matter to be assessed on a case-by-case basis.” Englert v. Fazio

Mechanical Services, Inc., 932 A.2d 122, 124 (Pa.Super. 2007). With these

general legal principles in mind, we turn to the case at bar.

      In rejecting Jimenez’s arguments concerning good faith, the trial court

explained its reasoning as follows:

      Jimenez demonstrated an “intent to stall the judicial machinery”
      by (1) never attempting to notify Burlington of the March 13, 2020

                                      -9-
J-A11002-22


      Writ of Summons by service or otherwise before the statute of
      limitations deadline; (2) in the three months after the statute of
      limitations expired, making no effort to notify Burlington of the
      Writ of Summons by service or otherwise; (3) failing to attempt
      to notify Burlington of the Writ of Summons over a four-month
      period despite Burlington having several business locations in
      Philadelphia County, each of which would have been amenable to
      notice or service of the Writ; and (4) failing to file a motion for
      alternative service if Jimenez was having difficulty serving
      Burlington.

Trial Court Opinion, 11/15/21, at 6 (cleaned up). We discern several errors

of law in the trial court’s analysis.

      In its first justification and throughout its Rule 1925(a) opinion, the trial

court suggests that Lamp somehow requires a plaintiff to complete service of

process prior to the expiration of the original statutory period of limitation.

See id. at 4-6 (suggesting that failure to effectuate service “before the statute

of limitations deadline” was detrimental to Jimenez’s position). This Court has

rejected such an interpretation of Lamp.         See Johnson, supra at 1237

(“[T]he statutory provisions, rules and relevant case law do not require

personal service to be achieved prior to the expiration of the statute of

limitations. Rather they provide that such service of a timely filed writ must

be undertaken in good faith to assure that a defendant is aware of the

pending action.” (emphases added)). Indeed, the Lamp rule would be wholly

unnecessary if this were the case.        See, e.g., McCreesh, supra at 674

(disapproving generally of “an objective bright line standard of compliance

that is wholly inconsistent with the concept of good faith”). Moreover, once

Jimenez timely commenced this action, the statutory period of limitation was

                                        - 10 -
J-A11002-22


essentially restarted anew with each reissuance of the writ.     See Devine,

supra at 1167.    Thus, the trial court’s first rationale affords no basis for

sustaining Burlington’s preliminary objection.

      The trial court’s second point of reasoning claims Jimenez should have

attempted to serve Burlington irrespective of the Supreme Court’s COVID-19

orders.   See Trial Court Opinion, 11/15/21, at 6 n.1 (emphasis omitted)

(“These orders did not suspend the Lamp rule’s requirement that a plaintiff

make a good-faith effort to notify a defendant, by service or otherwise, of the

lawsuit filed against it.”). We must disagree. The text of the Supreme Court’s

March 24, 2020 order belies the trial court’s interpretation. See March 24

Emergency Order at 253 (suspending “all” procedural rules pertaining to the

commencement of civil actions, including “rules regarding service of original

process”). Since Lamp indisputably concerns service of original process, we

conclude the rule was also effectively suspended through April 30, 2020. See

April 1 Emergency Order at 230; April 28 Emergency Order at 1017. Thus,

the trial court also erred by misinterpreting the effect of the Supreme Court’s

emergency orders on service of process. Jimenez was under no obligation to

attempt service pursuant to Lamp while these orders remained in force.

      The trial court’s third point asserts Jimenez did not have a reasonable

basis for taking approximately four months to locate an alternative address

for Burlington and complete service by certified mail. The trial court found

that this time period constituted an unreasonable delay because Burlington


                                    - 11 -
J-A11002-22


allegedly had “several business locations in Philadelphia County, each of which

would have been amenable to notice or service of the Writ[.]” Trial Court

Opinion, 11/15/21, at 6. The trial court only reached this conclusion, however,

by relying upon unverified statements of fact.

      Specifically, the trial court’s reasoning is based upon the following

sentence in Burlington’s reply memorandum: “No explanation is given for why

[Jimenez] could not have served Burlington at one of its other, open store

locations in Philadelphia (also easily found).” Reply Memorandum, 5/19/21,

at 4. However, Burlington offered no documentary evidence in support of this

bare averment.    No such store locations were identified with particularity.

Furthermore, no proof was offered that these stores were open for business

during this phase of the COVID-19 pandemic. Moreover, Burlington offered

no statements that would permit a conclusion that an “agent” would have

been available to accept service. Cf. Pa.R.C.P. 402(a)(2) (“Original process

may be served at any office or usual place of business of the defendant to his

agent or to the person for the time being in charge thereof.”).

      Although such documentary support is not required, averments of new

fact must be verified.    See Pa.R.C.P. 206.3 (“A petition or an answer

containing an allegation of fact which does not appear of record shall be

verified.”). Although it contains novel factual averments, Burlington’s reply

memorandum was not verified. Thus, it was erroneous for the trial court to

consider the uncorroborated facts stated therein to sustain Burlington’s


                                    - 12 -
J-A11002-22


preliminary objections. See d’Happart v. First Commonwealth Bank, ___

A.3d ___, 2022 WL 3131274, at *9 (Pa.Super. Aug. 5, 2022) (noting that a

trial court erred to the extent it considered facts in an unverified submission

that were not already present in the record). Even assuming, arguendo, that

Burlington could establish the existence of these other locations, a plaintiff is

“not required to attempt service at [alternative] locations in order to fulfill her

good faith requirement.” Shackelford v. Chester County Hosp., 690 A.2d

732, 737 (Pa.Super. 1997). Thus, this third justification is of no moment.

      Finally, the trial court’s fourth justification avers Jimenez should have

filed a request for alternative service pursuant to Pa.R.C.P. 430. Our review

of governing precedent reveals no requirement that a plaintiff must

prophylactically seek court dispensation for “special” accommodations

whenever a potential issue of service arises. Furthermore, since Jimenez was

ultimately able to serve Burlington in compliance with the ordinary Rules

governing service, the trial court’s position is simply untenable.

      Contrary to the trial court’s discussion, Jimenez’s service upon

Burlington was fully compliant with the Rules of Civil Procedure.              Her

commencement of this civil lawsuit was indisputably timely. See 42 Pa.C.S.

§ 5524(2); Pa.R.C.P. 1007(1).       Thereafter, Jimenez was not immediately

required to complete service due to the Supreme Court’s COVID-19 orders.

Once the High Court’s emergency suspension was lifted, Jimenez reinstated

her writ of summons within two weeks of its expiration and attempted to serve


                                      - 13 -
J-A11002-22


Burlington at the location of the accident with the assistance of a process

server.   See Pa.R.C.P. 400.1(a)(1) (indicating that service of “original

process” may be served by “a competent adult” for civil actions commenced

in Philadelphia). This effort was unsuccessful due to circumstances beyond

Jimenez’s control, i.e., the store was out of business. Jimenez filed an affidavit

reflecting these circumstances.    See Pa.R.C.P. 405(a). From July 2020 to

October 2020, she conducted research and, ultimately, ascertained an

alternative address to effectuate service by certified mail.      See Pa.R.C.P.

404(2) (permitting service outside of the Commonwealth by mail) (citing

Pa.R.C.P. 403). After the writ was reinstated one last time October 28, 2020,

Jimenez immediately mailed it within the relevant time limit. See Pa.R.C.P.

404 (providing service of a writ outside the Commonwealth must be completed

without ninety days of issuance).      Finally, Jimenez filed a return receipt

reflecting completion of service. See Pa.R.C.P. 405(c).

      These facts do not warrant dismissal under Lamp. As a general matter,

there is no per se period of time within which a writ of summons or a complaint

must be reissued for service purposes.           See Pa.R.C.P. 401(b)(1)-(2)

(providing that a writ of summons may be reissued at “any time”); Education

Resources Institute, Inc. v. Cole, 827 A.2d 493, 497 (Pa.Super. 2003)

(finding “no authority” for the contention that an eight-month delay before

reinstatement constituted “bad faith” or otherwise rendered the filing

unservable). In the specific context of Lamp, this Court has found that a


                                     - 14 -
J-A11002-22


plaintiff may act in good faith in even where many months elapse between

initial, unsuccessful attempts at service and successful notification by

alternative means. See Frick v. Fuhai Li, 225 A.3d 573, 581-82 (Pa.Super.

2019) (finding plaintiff acted in good faith where approximately eight months

elapsed between her unsuccessful attempts at personal service at one address

and the accomplishment of service by alternative means). Thus, we find no

support for the proposition that Lamp is violated merely because it takes a

plaintiff a significant amount of time to complete service.

      The touchstone of Lamp is a good-faith effort to complete service that

evinces a lack of intent to stall the judicial machinery or prejudice the

defendant. Here, Jimenez attempted to serve Burlington within Pennsylvania

at a recently closed business address. Thereafter, Jimenez averred without

contradiction that she took several months to locate an alternative address at

which to serve Burlington outside of the Commonwealth. Once this address

was ascertained, she completed service upon Burlington.       We also bear in

mind that service of process in this case was overshadowed by the COVID-19

pandemic. In this context, “the occurrence of the pandemic and the struggles

and confusion it wrought . . . should be borne in mind” as they relate to good-

faith efforts under Lamp. Ferraro v. Patterson-Erie Corporation, 2022

WL 1717935, at *2 n.2 (Pa.Super. May 27, 2022) (non-precedential decision).

      Hence, we conclude that these events, which fully complied with the

Pennsylvania Rules of Civil Procedure, reflect a diligent effort to effectuate


                                     - 15 -
J-A11002-22


service by Jimenez.   Therefore, we reverse the order of the trial court

sustaining Burlington’s preliminary objections on the grounds of improper

service and remand for further proceedings.

     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2022




                                  - 16 -